Title: To John Adams from Thomas Jefferson, 11 October 1785
From: Jefferson, Thomas
To: Adams, John


          
            Dear Sir
            Paris Oct. 11. 1785.
          
          Colo. Franks and mr̃ Randolph arrived last night. this enables me to send copies of all the Barbary papers to Congress by the mr̃ Fitzhughs, together with the Prussian treaty. they wait till tomorrow for this purpose. Considering the treaty with Portugal as among the most important to the U.S. I some time ago took occasion at Versailles to ask the Portuguese Ambassador if he had yet received an answer from his court on the subject of our treaty. he said not, but that he would write again. his Secretaire d’Ambassade called on me two days ago & translated into French as follows a paragraph of a letter from his minister to the Ambassador. “relativement à ce que V. E. nous a fait part de ce qu’elle avoit parlé avec le ministre de l’Amerique, cette puissance doit etre dejà persuadée par d’effets la maniere dont ses vaisseaux ont eté accueillis içi: et par consequence sa majesté auroit beaucoup de satisfaction à entretenir une parfaite harmonie et bonne correspondence entre les memes etats unis. mais il seroit à propos de commencer par la nomination reciproque des deux parties des personnes qui, au moins avec la caractere d’Agens, informeroient reciproquement leurs constituents de ce qui pourroit conduire à la connoissance des interets des deux nations sans prejudice de l’un ou de l’autre. c’est le premier pas qu’il paroit convenable de donner pour conduire à la fin proposée.” by this I suppose they will prefer proceeding as Spain has done, & that we may consider it as definitive of our commission to them. I communicate it to Congress that they may take such other measures for leading on a negotiation as they may think proper.
          
          You know that the 3d. article of instructions of Oct. 29. 1783. to the Ministers for negotiating peace, directed them to negociate the claim for the prizes taken by the Alliance & sent in to Bergen, but delivered up by the court of Denmark: you recollect also that this has been deferred in order to be taken up with the general negotiation for an alliance. Capt Jones desiring to go to America proposed to me that he should leave the sollicitation of this matter in the hands of Doctor Bancroft, and to ask you to negotiate it through the minister of Denmark at London. the delay of Baron Waltersdorf is one reason for this. your better acquaintance with the subject is a second. the Danish minister here being absent is a third: & a fourth and more conclusive one is that, having never acted as one of the commissioners for negotiating the peace I feel an impropriety in meddling with it at all, & much more to become the principal agent. I therefore told capt Jones I would sollicit your care of this business. I beleive he writes to you on the subject.— mr̃ Barclay sets out in two or three days. Lamb will follow as soon as the papers can be got from this ministry. having no news, I shall only add assurances of the esteem with which I am Dear Sir / your friend & servant
          
            Th: Jefferson
          
        